PER CURIAM
Moses Bridges appeals the sentence imposed after he was convicted of aggravated battery, arguing that the trial court erred in imposing a public defender lien without providing appellant adequate notice and court costs without itemizing the costs on the record. The appellant recognizes the controlling authority of Locke v. State, 719 So.2d 1249 (Fla. 1st DCA 1998). Nevertheless, appellant argues that the rationale of Locke is erroneous and that this court should recede from its holding in Locke. We affirm based on Locke.
AFFIRMED.
BARFIELD, C.J., VAN NORTWICK AND PADOVANO, JJ., CONCUR.